
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 345
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. Dingell submitted
			 the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Establishing a select committee to make a
		  thorough and complete investigation of the causes of the current financial
		  crisis and other matters.
	
	
		Whereas the current financial crisis was caused by weak
			 underwriting standards, unsound risk management practices, increasingly complex
			 and opaque financial products, and consequent excessive leverage, which
			 combined to create vulnerabilities in the global financial system;
		Whereas the current financial crisis has exposed the
			 imprudence of prior deregulation of the financial services industry, as well as
			 pervasive weaknesses in the enforcement of existing regulations for and
			 deficiencies in Federal and State regulatory authority related to that
			 industry; and
		Whereas the current financial crisis has severely
			 depressed housing prices, caused a precipitous decline in the net worth of
			 Americans, constricted global credit markets, contracted growth of the Nation’s
			 gross domestic product, and increased the United States rate of unemployment:
			 Now, therefore, be it
		
	
		1.EstablishmentThere is established a select committee to
			 investigate the causes of the current financial crisis.
		2.CompositionThe select committee shall be composed of 15
			 members appointed by the Speaker from among the members of the Committee on
			 Financial Services, the Committee on Agriculture, the Committee on Energy and
			 Commerce, and the Committee on Oversight and Government Reform, of whom 6 shall
			 be appointed after consultation with the minority leader. The Speaker shall
			 designate one member as the chair.
		3.Investigation and
			 report
			(a)InvestigationThe select committee is authorized and
			 directed to conduct a thorough and complete investigation of—
				(1)the operation by
			 any person, firm, co-partnership, company, association, corporation, or other
			 entity of the business of banking, financing, and extending credit; and of the
			 business of issuing, offering, or selling securities, futures, and
			 derivatives;
				(2)the operation of
			 any mortgage broker and originator with respect to the business of issuing,
			 offering, or selling securities, futures, and derivatives;
				(3)the practices of
			 any insurance company or insurance company affiliate relative or related to the
			 business of issuing, offering, or selling securities, futures, and
			 derivatives;
				(4)the practices with
			 respect to the buying and selling and the borrowing and lending of securities
			 which are traded upon the various securities exchanges, or on the
			 over-the-counter market, or on any other market; and of the values of such
			 securities, as well as the practices of agencies related to rating securities;
			 and
				(5)the effect of all
			 such business operations and practices upon interstate and foreign commerce,
			 upon the industrial and commercial credit structure of the United States, upon
			 the operation of the national banking system and the Federal Reserve System,
			 upon the market for securities of the United States Government, upon the market
			 for securities, futures, and derivatives, and the desirability of reforming the
			 regulation of any such business and any such securities, futures, and
			 derivatives, including the ability of the United States to impose civil or
			 criminal penalties with respect to any such operations and practices deemed
			 fraudulent or contrary to the public interest.
				(b)ReportThe select committee shall report its
			 findings to the House during the current Congress.
			4.Procedures
			(a)AuthorityFor
			 the purpose of carrying out this resolution, the select committee may sit and
			 act during the present Congress at any time and place within the United States
			 or elsewhere, whether the House is in session, has recessed, or has adjourned
			 and hold such hearings as it considers necessary.
			(b)Rules of
			 ProcedureRule XI of the Rules of the House of Representatives
			 (including the authority to subpoena witnesses and documents) shall apply to
			 the select committee.
			5.Administrative
			 provisions
			(a)ExpensesThere
			 shall be paid out of the applicable accounts of the House such sums as may be
			 necessary for the expenses of the select committee. Such payments shall be made
			 on vouchers signed by the chairman of the select committee and approved in the
			 manner directed by the Committee on House Administration. Amounts made
			 available under this subsection shall be expended in accordance with
			 regulations prescribed by the Committee on House Administration.
			(b)Staff and
			 travelIn carrying out its functions under this resolution, the
			 select committee may—
				(1)appoint, either on a permanent basis or as experts or consultants, any staff
			 that the select committee considers necessary;
				(2)prescribe the duties and responsibilities
			 of the staff;
				(3)fix the compensation of the staff at per
			 annum gross rates that do not exceed the highest rate of basic pay, as in
			 effect from time to time, of level V of the Executive Schedule in section 5316
			 of title 5, United States Code;
				(4)terminate the employment of any such staff
			 as the select committee considers appropriate;
				(5)reimburse members of the select committee
			 and its staff for travel, subsistence, and other necessary expenses incurred by
			 them in the performance of their functions for the select committee, other than
			 expenses in connection with any meeting of the select committee held in the
			 District of Columbia; and
				(6)obtain detailees or staff from the
			 executive or legislative branch of the Government, who shall be deemed staff of
			 the select committee.
				7.Dissolution and
			 disposition of records
			(a)DissolutionThe
			 select committee shall cease to exist 30 days after filing the report required
			 under section 3.
			(b)RecordsUpon dissolution of the select committee,
			 the records of the select committee shall become the records of the Committee
			 on Financial Services, the Committee on Agriculture, the Committee on Energy
			 and Commerce, and the Committee on Oversight and Government Reform.
			
